Case 2:19-cv-01717-RGK-AGR Document 99 Filed 11/11/19 Page 1 of 2 Page ID #:1020



     1

     2

     3

     4

     5

     6

     7

     8
                                UNITED STATES DISTRICT COURT
     9
                              CENTRAL DISTRICT OF CALIFORNIA
    10

    11   ALEX MORGAN, et al.,                      )   Case No. 2:19-cv-01717-RGK-AGR
                                                   )
    12                         Plaintiffs,         )   Hon. R. Gary Klausner
                                                   )
    13   vs.                                       )   [PROPOSED] ORDER GRANTING
                                                   )   STIPULATION REGARDING
    14   UNITED STATES SOCCER                      )   EXPERT DISCOVERY DEADLINES
         FEDERATION, INC.,                         )   AND NON-DISCOVERABILITY OF
    15                                             )   CERTAIN EXPERT MATERIALS
                               Defendant.          )   AND COMMUNICATIONS
    16                                             )
                                                   )
    17                                             )   CLASS ACTION
                                                   )
    18                                             )
                                                   )
    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

               [PROPOSED] ORDER GRANTING STIPULATION RE EXPERT DEADLINES AND NON-DISCOVERY OF
                                CERTAIN EXPERT MATERIALS AND COMMUNICATIONS
                                         CASE NO. 2:19-CV-01717-RGK-AGR
Case 2:19-cv-01717-RGK-AGR Document 99 Filed 11/11/19 Page 2 of 2 Page ID #:1021



     1         Having reviewed the parties’ Stipulation Regarding Expert Discovery
     2   Deadlines and Non-Discoverability of Certain Expert Materials and
     3   Communications and good cause appearing therefore, the Court hereby approves
     4   the parties’ stipulation.
     5

     6                IT IS SO ORDERED.
     7

     8

     9   Dated: November 11, 2019
                                                            Hon. R. Gary Klausner
    10
                                                      United States District Court Judge
    11                                                  Central District of California
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                  1
            [PROPOSED] ORDER GRANTING STIPULATION RE EXPERT DEADLINES AND NON-DISCOVERY OF
                             CERTAIN EXPERT MATERIALS AND COMMUNICATIONS
                                      CASE NO. 2:19-CV-01717-RGK-AGR
